DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with Charles Dresser (Applicant’s representative) on 6/01/2022 a provisional election was made without traverse to prosecute the Species of Fig.1 and the Invention of Claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to a power source assembly apparatus for an electric vertical take-off and landing (eVTOL) aircraft, classified in B60K 1/04.
II. Claim 21, drawn to a battery management system, classified in H01M 2010/4271.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as in .  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
This application contains the following patentably distinct species (not all of which necessarily currently have claims directed thereto):
Species A – directed to the embodiment of Fig.1 (battery module 100 for an eVTOL aircraft vehicle in accordance with a first embodiment);
Species B – directed to the embodiment of Fig.3 (battery module 300 for an eVTOL aircraft vehicle in accordance with a second embodiment);
Species C – directed to the embodiment of Fig.4A&4B (battery module 400 for an eVTOL aircraft vehicle in accordance with a third embodiment)
Species D – directed to the embodiment of Fig.5 (battery module 500 for an eVTOL aircraft vehicle in accordance with a fourth embodiment)
Species E – directed to the embodiment of Fig.6 (battery module 600 for an eVTOL aircraft vehicle in accordance with a fifth embodiment).
The species are independent or distinct because each of Species A-E are directed to various vehicle battery modules/packs. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed are materially different in design.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, as best understood, no claims appear generic.  However, Applicant is advised to also determine whether any of the claims appear generic to all of the above species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species of patentably distinct inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  For example, the currently species of invention contain claims which would require complex text searching based on the numbers of claimed components and attachment points on the vehicle battery module packs with the various options disclosed.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141
Applicant's election without traverse of Species A (Fig.1) and Invention I (Claims 1-20) in the reply filed on 2/15/2022 is acknowledged.  
Claims  6-8, 15 (Fig.3), 18-20 (Fig.6), and 21 (Invention II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/15/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/19/2020 and 12/02/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first column and a second column,” “electrical contact,” and “woven between at least a portion of the first column and at least a portion of the second column” (Claim 1), “” (Claim 5), “terminal has a first gender” (Claim 7) “a non-electrically conductive component” (Claim 17) must all be shown and labeled in the elected embodiment or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities:  the limitations in line 1: “each battery units” should be rewritten as: “each battery unit”  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the limitations in line 2: “an eVTOL” should be rewritten as: “the eVTOL.”  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the limitations in line 2: “a battery module” should be rewritten as: “the battery module.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claims 1 and 8, the claims recite the open-ended clauses "configured to dispose" (Claim 1), "configured to detect" (Claim 12), "configured to provide to" (Claim 14), and "configured to capture" (Claim 16), which renders the claim indefinite, since it's not clear whether the claimed "disposing/providing/detecting/connecting" is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., "configured to", "adapted to", etc.) are not the positive limitations but only require the ability to so perform. They do not constitute a limitation in any patentable sense. See In re Hutchinson, 69 USPQ 138. Just because something is "configured to" do something (i.e. is "capable of" doing something), doesn't actually mean it does it. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Office hereby notes that "configured to" does not explicitly denote how features(s) are constructed and/or associated with other claimed limitations; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). Applicant is required to use definitive and positive statements while reciting the structure and functions of the claimed apparatus (e.g. "a locking arm chamfer [that is configured to engage] --engaging-- the lock pin chamfer"). Appropriate correction is required.
Claim 1-5, 9-14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the limitation “on or in” (line 14) renders the claim indefinite.  Appropriate correction is required.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the limitation “may comprise” (line 1) renders the claim indefinite.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chorian et al. (US PG PUB 2016/0064783 A1).
[Claim 1] Regarding Claim 1, Chorian discloses: A power source assembly (See, e.g., Fig.1-6) for an electric vertical take-off and landing (eVTOL) aircraft comprising: 
a high energy density battery module (See, e.g., Fig.1-6, 24+200), comprising: 
a plurality of battery units (See, e.g., Fig.1-6, 50+54), wherein each battery unit of the plurality of battery units is electronically coupled to at least one other battery unit of the plurality of battery units (See, e.g., Fig.1-6) and wherein each battery unit comprises: a plurality of battery cells (See, e.g., Fig.1-6, 56);
a cell retainer (See, e.g., Fig.1-6, 64+68) configured to dispose the plurality of battery cells in a predetermined arrangement (See, e.g., Fig.1-6), wherein the predetermined arrangement comprises a first column and a second column (See, e.g., Fig.1-6, 58+60); a protective wrapping (See, e.g., Fig.1-6, 62+52) comprising a thermally insulating material (See, e.g., Fig.1-6, 62+52), woven between at least a portion of the first column and at least a portion of the second column (See, e.g., Fig.1-6) and at least an electrical contact (See, e.g., Chorian: Fig.1-6, 68) disposed on or in each of the plurality of battery units (See, e.g., Chorian: Fig.1-6).
[Claim 2] Regarding Claim 2, Chorian discloses: wherein each of the plurality of battery cells comprises a radius (See, e.g., Chorian: Fig.1-6, 56).
[Claim 3] Regarding Claim 3, Chorian discloses: wherein the first column is offset from the second column by a distance equal to the radius (See, e.g., Chorian: Fig.1-6).
[Claim 4] Regarding Claim 4, Chorian discloses: wherein each battery unit comprises opposite, opposing sides (See, e.g., Chorian: Fig.1-6, 50+54).
[Claim 5] Regarding Claim 5, Chorian discloses: wherein each battery unit is disposed within the high energy density battery module such that at least a portion of a first surface of each battery unit is in contact with at least a portion of a first surface of another battery unit (See, e.g., Chorian: Fig.1-6).
[Claim 13] Regarding Claim 13, Chorian discloses: wherein the cell retainer may comprise an injection molded component (See, e.g., Chorian: Fig.1-6, 64)
[Claim 14] Regarding Claim 14, Chorian discloses: wherein the high energy density battery module is configured to provide to at least a portion of an eVTOL (See, e.g., Chorian: Fig.1-6, 56).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chorian et al. (US PG PUB 2016/0064783 A1) and further in view of Gu et al. (US PG PUB 2012/0135293 A1).
[Claim 9] Regarding Claim 9, Chorian fails to teach: wherein each battery units further comprises a sense board configured to detect a temperature of a battery cell within a respective battery unit.
	However, Gu teaches a similar vehicle battery unit (See, e.g., Gu: Fig.1-7, 100) with each battery units further comprises a sense board (See, e.g., Gu: Fig.1-7, 14+17+25+33+37) configured to detect a temperature of a battery cell (See, e.g. Gu: Fig.1-7, 70) within a respective battery unit (See, e.g., Gu: Fig.1-7).
Gu teaches that it is well known in the art of vehicle battery design to provide the battery units with a sense board configured to detect temperature of a battery cell within a respective battery unit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Chorian modified so that each battery unit comprises a sense board for monitoring battery cell temperature within a respective battery unit such as taught by Gu, for the purpose of conveniently monitoring the battery cells within each battery unit to prevent overheating which can result in explosions, damage, and/or failure of the battery (See, e.g., Gu: Fig.1-7; P[0002&0030]). Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)). 
[Claim 10] Regarding Claim 10, the combination of Chorian in view of Ha teaches: wherein the sense board comprises a plurality of holes (See, e.g., Gu: Fig.1-7, 331) equal to a number of battery cells in a respective battery unit (See, e.g., Gu: Fig.1-7).
	[Claim 11] Regarding Claim 11, the combination of Chorian in view of Gu teaches: wherein the holes are disposed on the sense board according to an arrangement of each battery cell in the respective battery unit (See, e.g., Gu: Fig.1-7).
[Claim 12] Regarding Claim 12, the combination of Chorian in view of Gu teaches: wherein the sense board may be configured to detect a failure as a function of a detected temperature (See, e.g., Gu: Fig.1-7; P[0002&0030]).
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chorian et al. (US PG PUB 2016/0064783 A1) and further in view of Buck et al. (US 7,531,270 B2).
[Claim 16] Regarding Claim 16, Chorian fails to teach: wherein the high energy density battery module further comprises an end cap configured to capture at least a portion of a battery module.
	However, Buck teaches a similar vehicle battery (See, e.g., Buck: Fig.1-22, 10+12) wherein the high energy density battery module further comprises an end cap (See, e.g., Buck: Fig.1-22, 130+134) configured to capture at least a portion of a battery module (See, e.g., Buck: Fig.1-22).
Buck teaches that it is well known in the art of vehicle battery design to provide the battery with an end cap configured to capture at least a portion of a battery module. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Chorian modified so that the high energy density battery module further comprises an end cap such as taught by Buck, for the purpose of conveniently protecting the battery and various different internal devices from external impacts/debris and electrical disturbances from other vehicle components (See, e.g., Buck: Fig.1-22; col.8, Ln.43-64). Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 17] Regarding Claim 17, the combination of Chorian in view of Buck teaches: wherein the end cap comprises a non-electrically conductive component (See, e.g., Buck: Fig.1-22; col.8, Ln.43-64)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618